1    AARON D. FORD
     Attorney General
2    BRANDON R. PRICE
     Senior Deputy Attorney General
3    Nevada Bar No. 11686
     SCOTT H. HUSBANDS
4    Nevada Bar No. 11398
     State of Nevada
5    Office of the Attorney General
     5420 Kietzke Lane, Suite 202
6    Reno, NV 89511
     (775) 687-2121 (phone)
7    (775) 688-1822 (fax)
     Email: bprice@ag.nv.gov
8             shusbands@ag.nv.gov
     Attorneys for Defendants, State of Nevada
9    ex rel. its Department of Corrections and
     Perry Russell
10
                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
     RON SCHRECKENGOST, an individual,
13   and ELIZABETH WALSH, an individual,
                                                      Case No. 3:19-cv-00659-MMD-CLB
14           Plaintiffs,
15   v.
                                                          STIPULATION AND ORDER TO
16   THE STATE OF NEVADA, ex rel. the                   EXTEND TIME FOR DEFENDANTS
     NEVADA DEPARTMENT OF                                TO FILE REPLY IN SUPPORT OF
17   CORRECTIONS, and PERRY RUSSELL,                    MOTION TO DISMISS PLAINTIFFS’
     an individual,                                       FIRST AMENDED COMPLAINT
18
             Defendants.                                          (FIRST REQUEST)
19
20
21          Defendants, STATE OF NEVADA ex rel. its DEPARTMENT OF CORRECTIONS and
22   PERRY RUSSELL, and Plaintiffs, RON SCHRECKENGOST and ELIZABETH WALSH,
23   pursuant to LR IA 6-1, LR IA 6-2, by and through their counsel of record, hereby stipulate and
24   agree to a 7-day extension of time, up to and including March 20, 2020, for Defendants to file
25   their reply brief in support of their Motion to Dismiss Plaintiffs’ First Amended Complaint.
26   ///
27   ///
28   ///

                                                       1
1           This is the first request for an extension of time for Defendants to file a reply in support
2    of their Motion to Dismiss Plaintiffs’ First Amended Complaint. Defendants’ reply is currently
3    due on March 13, 2020.
4           Defendants previously requested and the Court granted a 30-day extension of time to file
5    their answer or otherwise respond to Plaintiffs’ Amended Complaint. ECF No. 6.
6           Plaintiffs requested and the Court granted a 14-day extension of time, and an additional
7    3-day extension of time to respond to Defendants’ Motion to Dismiss. ECF No. 12; ECF No.
8    18.
9           This request is based on good cause and not for purpose of delay. Defendants are
10   requesting additional time to file a reply brief in support of Defendants’ Motion to Dismiss
11   Plaintiffs’ Amended Complaint to accommodate defense counsel’s pre-existing professional
12   obligations in other legal matters, and because Defendants need additional time to properly
13   prepare their reply to adequately address the numerous and complex legal issues raised in
14   Plaintiffs’ Opposition.
15          Upon agreement by and between all the parties, through their respective counsel, the
16   undersigned counsel requests that this Court grant Defendants a 7-day extension of time, up
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        2
1    to and including, March 20, 2020, to file their reply brief in support of their Motion to Dismiss
2    Plaintiffs’ Amended Complaint.
3           DATED: March 11, 2020
4
     AARON D. FORD                                         THE GEDDES LAW FIRM, P.C.
5    Attorney General

6    By:      /s/ Brandon R. Price                         By:__/s/ William J. Geddes ______
7         BRANDON R. PRICE                                     WILLIAM J. GEDDES, Esq.
          Senior Deputy Attorney General                       Nevada Bar No. 9027
8         Nevada Bar No. 11686                                 KRISTEN R. GEDDES, Esq.
          SCOTT H. HUSBANDS                                    Nevada Bar No. 9027
9         Deputy Attorney General                              8600 Technology Way, Suite 107
10        Nevada Bar No. 11398                                 Reno, NV 89521
          Office of the Attorney General                       (775) 853-9455 (phone)
11        5420 Kietzke Lane, Suite 202                         (775)299-5337 (fax)
          Reno, NV 89511                                       Email: Will@TheGeddesLawFirm.com
12
           (775) 687-2121 (phone)                                  Kristen@TheGeddesLawFirm.com
13         (775) 688-1822 (fax)                            Attorneys for Plaintiffs, Ron Schreckengost
           Email: bprice@ag.nv.gov                         and Elizabeth Walsh
14            shusbands@ag.nv.gov
15   Attorneys for Defendants, State of Nevada
     ex rel. its Department of Corrections and
16   Perry Russell
17
                                                  ORDER
18
19                                                IT IS SO ORDERED.

20
                                                  ____________________________________
21                                                UNITED STATES DISTRICT COURT JUDGE

22                                                        March 13, 2020
                                                  Dated:_______________________________
23
24
25
26
27
28

                                                       3
